Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-19 are allowable. The restriction requirement as set forth in the Office action mailed on 07/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between the Invention I (Claims 1-17) and Invention II (Claims 18-19) and between Species A: Figs 1-8; Species B: Figs 9-13; Species C: Figs 14-17; 
Species D: Figs 18-19; Species E: Figs 20-22; Species F: Fig 23; Species G: Figs 24-28; and Species H: Figs 29-39 is hereby withdrawn. Claims 18-19, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Bridge on 09/27/21.
The application has been amended as follows: 

1. (Currently Amended) A retail merchandise tray, comprising:
a frame providing a retail merchandise support surface;
a pusher mounted to the frame, the pusher movable along the frame along a first axis between a front end and a rear end of the frame;
at least one divider assembly movable relative to the frame along a second axis perpendicular to the first axis, the at least one divider assembly including:
a divider wall and at least one wire support, the at least one wire support slidably attaching the divider wall to the frame for movement along the second axis between a retracted orientation and an extended orientation; and
a baffle plate extension connected to the at least one wire support by a first slidable connection providing a first amount of sliding friction, the baffle plate extension being slidably supported by the frame by a second slidable connection providing a ;
wherein the first slidable connection is provided by a first clip extending below a main panel of the baffle plate extension, the first clip engages the at least one wire support;
wherein the second slidable connection is provided by a second clip extending below the main panel of the baffle plate extension, the second clip engages the frame.


Cancel claim 2. 

3. (Original) The retail merchandise tray of claim 1, wherein the baffle plate extension has a downward extending stop that limits the outward travel of the baffle plate extension relative to the frame.

4. (Original) The retail merchandise tray of claim 3, wherein when transitioning the divider wall to the extended orientation from the retracted orientation, the stop engages the frame limiting outward motion of the baffle plate extension before the divider wall reaches the extended orientation.



6. (Original) The retail merchandise tray of claim 1, wherein:
the divider wall includes an upright portion having opposed sides and a flange extending from at least one of the opposed sides perpendicular to the upright portion; and

in the retracted orientation, the flange overlaps both a portion of the frame and the baffle plate extension with the baffle plate extension being positioned between the flange and the portion of the frame.

7. (Currently Amended) The retail merchandise tray of claim 3 [[1]], wherein:
the first clip faces the at least one wire support;
the first clip 
first clip 

8. (Currently Amended) The retail merchandise tray of claim 7, wherein the main panel the first clip 

9. (Currently Amended) The retail merchandise tray of claim 7, wherein:
the stop is positioned laterally inward of the first side of the frame along the second axis;
the second clip second clip first clip and the second clip 

10. (Currently Amended) The retail merchandise tray of claim 9, wherein the second clip second clip 



12. (Original) The retail merchandise tray of claim 11, wherein the divider wall includes an upright portion having opposed sides and a flange extending from at least one of the opposed sides perpendicular to the upright portion, the flange being free of slots or grooves therein.

13. (Original) The retail merchandise tray of claim 11, wherein the divider wall includes an upright portion having opposed sides and a flange extends from at least one of the opposed sides perpendicular to the upright portion, in the retracted orientation, the flange overlaps both a portion of the frame and the baffle plate extension with the baffle plate extension being positioned between the flange and the portion of the frame.

14. (Currently Amended) The retail merchandise tray of claim 7, wherein the first clip 

15. (Currently Amended) The retail merchandise tray of claim 1, wherein the frame includes:
a pair of opposed load bearing members;

at least one spacer interposed between the pair of load bearing members and extending along the second axis; and
wherein the second clip second clip 

16. (Currently Amended) The retail merchandise tray of claim 15, wherein:

the first clip extending downward from a bottom side of the main panel portion that faces the at least one wire support;
the first clip is positioned laterally outward beyond the load bearing members such that both load bearing members are on a same side of the first clip;
the first clip slidably engages the at least one wire support and provides the first amount of sliding friction.

17.  (Currently Amended) The retail merchandise tray of claim 16, wherein:
first clip laterally abuts a first side of one of the load bearing members in the retracted orientation and the second clip 
the first clip is laterally spaced from the first side of the one of the load bearing members in the extended orientation and the second clip abuts a second side of the one of the load bearing members in the extended orientation.

18. (Currently Amended) A method of transitioning a retail merchandise tray of claim 1: between the retracted orientation and the extended orientation comprising:
using the retail merchandise tray of claim 1:
applying force to the divider wall to slide the divider wall along the second axis relative to the frame for a first distance; 
moving the baffle plate extension along the second axis with the divider wall for the first distance due to the first amount of sliding friction provided between the first slidable connection between the baffle plate extension and the at least one wire support while overcoming the second amount of sliding friction between the baffle plate extension and the frame;
stopping motion of the baffle plate extension along the second axis; and


19. (Original) The method of claim 18, wherein the step of stopping motion of the baffle plate extension occurs by abutting a stop of the baffle plate extension against a portion of the frame.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Nagel 10,034,557) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, Nagel ‘557 discloses a retail merchandise tray (Figs 9-12), comprising:
a frame (Fig 9, #210 & #212) providing a retail merchandise support surface;

at least one divider assembly movable relative to the frame along a second axis perpendicular to the first axis, the at least one divider assembly including:
a divider wall (Fig 9, #232) and at least one wire support (Fig 11, #234), the at least one wire support (Fig 11, #234) slidably attaching the divider wall to the frame (Fig 9, #210 & #212) for movement along the second axis between a retracted orientation and an extended orientation; and
a baffle plate extension (Fig 9, #230), the baffle plate extension (Fig 9, #230) indirectly connected to the at least one wire support (Fig 11, #234) by a first slidable connection (Fig 12, #272) providing a first amount of sliding friction, the baffle plate extension (Fig 9, #230) being slidably supported by the frame (Fig 9, #210 & #212) by a second slidable connection (Fig 12, #278) providing a second amount of sliding friction such that the baffle plate extension (Fig 9, #230) is slidable relative to the frame (Fig 9, #210 & #212) and the at least one wire support (Fig 11, #234);
wherein the second slidable connection (Fig 12, #278)  is provided by a second clip (Fig 12, #278)  extending below the main panel (Fig 9, #230) of the baffle plate extension (Fig 9, #230), the second clip (Fig 12, #278) engages the frame (Fig 9, #210 & #212).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEVIN K BARNETT/           Examiner, Art Unit 3631